Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 1 of 21 PageID #: 2943



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------X
  EVA MALLEK,

                          Plaintiff,
                                                 MEMORANDUM AND ORDER
              v.
                                                 17-CV-5949(KAM)(SJB)
  ALLSTATE INDEMNITY CO. and
  KEVIN SCHAEFER,

                      Defendants.
  ---------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

              In this action, the plaintiff, Eva Mallek

  (“Plaintiff”), alleges that the defendants, Allstate Indemnity

  Company (“Allstate”) and insurance agent Kevin Schaefer (“Mr.

  Schaefer,” and together with Allstate, “Defendants”), breached

  an insurance contract by failing to pay out her claim following

  a house fire that occurred in 2015 at a home that she owned.

  Plaintiff and Defendants have both moved for summary judgment.

  For the reasons herein, Plaintiff’s motion for summary judgment

  is DENIED, and Defendants’ motion is GRANTED IN PART.            Plaintiff

  has also filed a motion for recusal, which is DENIED.

              This case will proceed to trial on Plaintiff’s breach

  of contract claim in order to resolve the single disputed

  factual question described below.




                                        1
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 2 of 21 PageID #: 2944



                                   Background

              Plaintiff initiated this action in Queens County

  Supreme Court, and on October 11, 2017, Allstate filed a notice

  of removal in this court.       (ECF No. 1, Notice of Removal.)

  Plaintiff’s complaint alleged that Allstate “declin[ed] to honor

  [P]laintiff’s homeowner’s insurance policy . . . after a fire

  destroyed the structure and contents of her home . . . on or

  about September 14, 2015” in Queens Village, New York.            (ECF No.

  1-2, Complaint (“Compl.”), ¶ 1.)

              The house in question was located at 88-20 207 Street

  in Queens Village (the “Queens Village property” or the “insured

  property”).     (Id.)   The Queens Village property was purchased by

  Plaintiff’s parents in 1977, and Plaintiff has been the sole-

  deeded owner of the house since 2002, following the death of her

  mother.    (ECF No. 92-3, Defendants’ Rule 56.1 Statement (“Def.

  56.1”), ¶ 1.)     Plaintiff lived part of the time at the Queens

  Village property with her father (Plaintiff also owned another

  house in Forest Hills, New York with her husband), until 2005,

  when her father got re-married.        (Id. ¶ 4.)    After her father

  was re-married, Plaintiff resided full-time at her house in

  Forest Hills with her husband, and did not reside at the Queens

  Village property with her father at all.          (Id.; see ECF No. 89-

  6, Def. Ex. E, Plaintiff’s March 25, 2019 Deposition Transcript

  (“Mar. 25, 2019 Dep. Tr.”), at 23:14-22; ECF No. 89-4, Def. Ex.


                                        2
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 3 of 21 PageID #: 2945



  C, Plaintiff’s January 5, 2019 Deposition Transcript (“Jan. 5,

  2019 Dep. Tr.”), at 58:14-24, 59:11-18.)          Plaintiff testified

  that she did not inform Allstate, from whom she had purchased a

  homeowner’s insurance policy to cover the Queens Village

  property, that she was no longer spending any time living at

  that property.     (Jan. 5, 2019 Dep. Tr. at 60:24-61:11.)

              The relevant insurance policy covered the time period

  from March 20, 2015 to March 20, 2016.         (Def. 56.1 ¶ 10; see ECF

  No. 89-5, Def. Ex. D, Standard Homeowners Policy Declarations.)

  The policy provided for a $358,000 limit of liability, and

  coverage for additional living expenses for up to twelve months.

  (Def. 56.1 ¶¶ 13-14.)      The version of the policy proffered by

  Defendants states that the policy covered her “dwelling,” and

  “dwelling” was defined as “the insured property on the Policy

  Declarations, where you reside and which is principally used as

  a private residence.”      (Id. ¶ 15.)

              On September 15, 2015, Plaintiff reported to Allstate

  a fire at the insured property that occurred the previous day.

  (ECF No. 92, Def. Ex. A, Denial.)         On June 13, 2016, Allstate

  denied her claim for several reasons, including that she “did

  not reside, intend to reside, or otherwise maintain a physical

  presence at the insured premises at the time of the fire as

  required by the Policy terms as set forth in the contract for

  insurance.”     (Id.)   Further, Allstate’s denial stated that


                                        3
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 4 of 21 PageID #: 2946



  Plaintiff “did not advise Allstate of changes in [her] use

  and/or occupancy of the insured premises as required by the

  Policy terms as set forth in the contract of insurance.”            (Id.)

              After Plaintiff sued Defendants in state court and

  Defendants removed the action to this court, Plaintiff filed a

  motion to remand the case to state court.          (ECF No. 9, Motion to

  Remand.)    The motion was referred to Magistrate Judge Sanket

  Bulsara, who issued a Report and Recommendation that the motion

  be denied.    (ECF No. 26, Report and Recommendation (“R&R”).)

  Plaintiff objected to the recommendation, and filed a motion to

  amend her complaint.      (ECF No. 27, Motion to Amend.)        This court

  issued an Order on July 31, 2018, adopting Judge Bulsara’s R&R

  in its entirety, and denying Plaintiff’s motion to amend.             (ECF

  No. 36, Order Adopting Report and Recommendation.)

              Since that time, the parties have engaged in

  mediation, various discovery disputes, and Plaintiff has also

  filed numerous motions, including for sanctions, which have been

  denied, and she also filed a pending motion for recusal.            Both

  parties have moved for summary judgment.          (See ECF Nos. 88-94.)

                                Legal Standard

              A party moving for summary judgment must “show[] that

  there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.”            Fed. R.

  Civ. P. 56(a).     “The moving party bears the burden of


                                        4
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 5 of 21 PageID #: 2947



  establishing the absence of a genuine issue of material fact.”

  Hartford Life Ins. Co. v. Einhorn ex rel. Estate of Mehring, 452

  F. Supp. 2d 126, 129 (E.D.N.Y. 2006) (citing Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 256 (1986)).         Once the moving party

  makes such a showing, the opposing party must establish that

  there is an issue for trial by “citing to particular parts of

  materials in the record, including depositions, documents,

  electronically stored information, affidavits or declarations,

  stipulations (including those made for purposes of the motion

  only), admissions, interrogatory answers, or other materials[.]”

  Fed. R. Civ. P. 56(c)(1)(A).        “[U]nsupported allegations do not

  create a material issue of fact.”         Weinstock v. Columbia Univ.,

  224 F.3d 33, 41 (2d Cir. 2000).

              Where, as here, “a pro se litigant is involved, ‘the

  same standards for summary judgment apply, but the pro se

  litigant should be given special latitude in responding to a

  summary judgment motion.’”       Williams v. Savory, 87 F. Supp. 3d

  437, 451 (S.D.N.Y. 2015) (quoting Knowles v. N.Y. City Dep’t of

  Corr., 904 F.Supp. 217, 220 (S.D.N.Y.1995)).

                                   Discussion

     I.    The Terms of the Insurance Policy

              Plaintiff’s primary claim is for breach of the

  insurance contract, though she makes several other claims

  related to Allstate’s alleged conduct towards her, which the


                                        5
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 6 of 21 PageID #: 2948



  court will discuss separately.        Plaintiff’s breach of contract

  claim seeks “full relief for the loss of the structure of her

  home,” reimbursement for “overpaid sums” she paid to Allstate,

  and damages for pain and suffering.         (Compl. ¶¶ 28-35.)

              To succeed on a breach of contract claim, Defendants’

  breach of the contract is an essential element of Plaintiff’s

  claim.    See, e.g., Ellington Credit Fund, Ltd. v. Select

  Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 188 (S.D.N.Y.

  2011) (under New York law, “breach of contract by the defendant”

  is one of four elements of a breach claim).          The insurance

  contract proffered by Allstate was unambiguous, and “[u]nder New

  York law, ‘unambiguous provisions of an insurance contract must

  be given their plain and ordinary meaning[.]’”           Covic v.

  Allstate Indem. Co., No. 16-cv-50, 2017 WL 5054743, at *4

  (N.D.N.Y. Sept. 25, 2017) (quoting White v. Cont’l Cas. Co., 9

  N.Y.3d 264, 267 (N.Y. 2007)); see also Cragg v. Allstate Indem.

  Corp., 17 N.Y.3d 118, 122 (N.Y. 2011) (“Insurance contracts must

  be interpreted according to common speech and consistent with

  the reasonable expectations of the average insured[.]”).            Thus,

  because Defendants did not breach the unambiguous terms of the

  contract, Plaintiff’s claim fails, as long as she agreed to

  those terms (an issue the court will address momentarily).

              The contract at issue here provided coverage for

  Plaintiff’s “dwelling” as follows:


                                        6
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 7 of 21 PageID #: 2949



              Property We Cover Under Coverage A:

                    1.    Your     dwelling      including      attached

                    structures.     Structures    connected     to   your

                    dwelling by only a fence, utility line, or

                    similar connection are not considered attached

                    structures.

  (ECF No. 89-5, Def. Ex. D at -572 (bold in original).)

              The policy defined “your” as “the person named on the

  Policy Declarations as the Insured,” which, here, was only

  Plaintiff, 1 “and that person’s resident spouse.”           (Id. at -569.)

  It defined “dwelling” as “a one, two, three or four family

  building, identified as the insured property on the Policy

  Declarations, where you reside and which is principally used as

  a private residence.”      (Id. at -571 (bold in original).)

  Lastly, the policy required that the insured “inform [Allstate]

  of any change in title, use or occupancy of the” dwelling, in

  “return” for Allstate “agree[ing] to provide the coverages

  indicated on the Policy Declarations.”          (Id. at -571.)

              The undisputed factual record is clear that Plaintiff

  did not reside at the insured property after 2005.            Plaintiff

  admitted this fact multiple times during her depositions.              (Mar.

  25, 2019 Dep. Tr. at 23:14-22; Jan. 5, 2019 Dep. Tr. at 58:14-


  1 Plaintiff’s name is listed as the only insured, and her address is listed as
  the Forest Hills house where she resided with her husband. (ECF No. 89-5,
  Def. Ex. D at -549.)


                                        7
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 8 of 21 PageID #: 2950



  24, 59:11-18.)     Plaintiff also acknowledged at one of her

  depositions that she did not inform Allstate about the change in

  the occupancy status of the insured property (id. at 60:24-

  61:11), which was required by the insurance policy.

              Courts have consistently held that, where a

  homeowner’s insurance policy requires the insured to reside at

  the covered property, but the insured does not reside there, the

  insurance company’s refusal to provide coverage is not a breach

  of the contract.     See Covic, 2017 WL 5054743, at *5 (collecting

  cases); Vela v. Tower Ins. Co., 83 A.D.3d 1050, 1051 (2d Dep’t

  2011) (insurance company “demonstrated its prima facie

  entitlement to judgment as a matter of law by submitting, among

  other things, the policy and its declaration page indicating

  that the ‘residence premises’ were the premises at issue herein,

  along with the plaintiff’s policy application in which she

  asserted that the premises were owner-occupied, and her

  deposition testimony that the premises had been unoccupied since

  the closing and that, when the [] damage occurred, she, her

  husband, and their children were living at another property in

  Queens County, which was owned by her husband”).

              Plaintiff argues in her motion that in 2007, she

  “approached her Allstate agent in person to report the change in

  the property’s title.”       (ECF No. 88, Plaintiff’s Motion for

  Summary Judgment (“Pl. Mot.”), at 2.)         Plaintiff has proffered a


                                        8
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 9 of 21 PageID #: 2951



  letter she received from Allstate, summarizing changes to her

  policy that took effect on March 20, 2007.          (Pl. Ex. 5.)    One of

  the changes listed on the letter was: “An Occupant has been

  changed.”    (Id.)    In contrast to her statement at her deposition

  that she did not inform Allstate that she no longer resided at

  the Queens Village property, Plaintiff now avers that this 2007

  letter reflects that she did.        (See ECF No. 91, Plaintiff’s

  Reply to Defendants’ Opposition to Summary Judgement (“Pl.

  Reply”), at 2.)      Allstate counters that the occupancy change

  referenced in the letter actually refers to Plaintiff’s father

  being removed as an occupant.        (See ECF No. 94, Defendants’

  Reply (“Def. Reply”), at 5-6.)

              Despite Plaintiff’s assertion that this 2007 letter

  (Pl. Ex. 5) presents a factual dispute, the court notes that

  Plaintiff testified that, in fact, she never told Allstate after

  2005 that she was spending “zero percent” of her time at the

  Queens Village property.       (Jan. 5, 2019 Dep. Tr. at 60:24-

  61:11.)    Even assuming that there is a factual dispute about

  what the 2007 letter from Allstate meant, that dispute would not

  be material to the outcome of Plaintiff’s claim for breach of

  contract.    If it were true that Plaintiff informed Allstate that

  she no longer resided at the house in 2007, the relevant

  question would still be whether Allstate breached the insurance

  policy that was in place in 2015.         Whether or not Plaintiff


                                        9
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 10 of 21 PageID #: 2952



   could prove that she told Allstate she was no longer residing at

   the house in 2007, the 2015 insurance policy nonetheless

   unambiguously provided coverage only if the insured, Plaintiff,

   resided at the insured property, regardless of what

   representations Plaintiff may have made to Allstate eight years

   earlier.    Plaintiff admitted that she did not reside at the

   insured property during the time the policy was in place.            The

   unambiguous language of the insurance policy would thus be

   dispositive of Plaintiff’s claim, if she agreed to be bound by

   that policy.

               Plaintiff also argues that the insurance policy, and

   other correspondence from Allstate (including the 2007 letter),

   listed Plaintiff’s address as being the house she shared with

   her husband in Forest Hills, purportedly showing “that Allstate

   had at all times been aware that the Plaintiff did not reside in

   [the] Queens Village [property].”         (Pl. Mot. at 3.)    All that

   shows, however, is that Allstate understood that Plaintiff used

   a mailing address at the Forest Hills house.          It does not create

   a dispute of fact as to whether Plaintiff resided at the insured

   property, as required by the insurance policy.          It would have

   been possible for Plaintiff to reside most of the time with her

   father at the insured property, thus complying with the policy,

   while also maintaining (and receiving mail at) her residence at




                                        10
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 11 of 21 PageID #: 2953



   the Forest Hills house; indeed, that apparently was her living

   arrangement up until 2005.

               The undisputed evidence shows that Plaintiff no longer

   resided at the Queens Village property after 2005, which she

   acknowledged multiple times during her depositions.           She

   therefore did not comply with the clear and unambiguous terms of

   the insurance contract preferred by Defendants.

               However, the court’s inquiry is not complete, because

   there is a dispute of fact regarding whether Plaintiff actually

   received the full terms of the insurance policy from Allstate,

   which prevents the court from granting summary judgment in favor

   of Defendants on Plaintiff’s breach of contract claim.

      II.   Whether Plaintiff Received the Full Terms of the
            Insurance Policy

               Plaintiff has raised an argument that prevents the

   court from granting summary judgment to Defendants, which is

   that Defendants failed to provide her with a copy of the full

   policy that was in place at the time of the fire in 2015.            (See

   Pl. Mot. at 3.)     She alleges that Allstate only provided her

   with invoices, which she understood to contain the “full text of

   the policy,” but never the full standard homeowner’s policy upon

   which Allstate relied to deny coverage.         (Id.)   Plaintiff

   proffered a copy of an invoice, which lists the premium that was

   due, and several pages of notices and declarations about her



                                        11
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 12 of 21 PageID #: 2954



   policy, but not the full version of the standard homeowner’s

   policy that contained the requirements that she reside at the

   insured house and notify Allstate of any occupancy changes.

   (Pl. Ex. 1.)    At one of her depositions, Plaintiff affirmed

   multiple times under oath that “no one ever mailed [her] the 20-

   plus page” policy, and that she had “never seen [it]” prior to

   it being provided by Defendants during this litigation.            (ECF

   No. 89-2, Def. Ex. A, Plaintiff’s January 7, 2016 Deposition

   Transcript, at 28:11-18; see id. at 29:9-12, 30:3-20, 34:6-21.)

               Where a matter is “within the control of an insurer,

   [the insurer] will thus generally bear some of the

   responsibility for an insured’s lack of knowledge . . . .”            Olin

   Corp. v. Ins. Co. of N. Am., 966 F.2d 718, 725 (2d Cir. 1992)

   (citing Padavan v. Clemente, 43 A.D.2d 729, 350 (2d Dep’t

   1973)).   “It is a basic tenet of insurance law that once an

   insurance contract is accepted by both parties, the parties are

   bound by it,”    Gerrish Corp. v. Universal Underwriters Ins. Co.,

   947 F.2d 1023, 1028 (2d Cir. 1991), but Plaintiff could not have

   accepted terms that she never received.         If it were true that

   Allstate never provided Plaintiff with a copy of the relevant

   insurance policy, which included the requirements that the

   insured must reside at the insured house and notify Allstate of

   any occupancy changes, that could excuse Plaintiff’s failure to

   comply with those terms; “if Plaintiff did not receive the


                                        12
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 13 of 21 PageID #: 2955



   policies, Plaintiff should not be expected to know the content

   of the policies . . . .”      Schuster v. Paul Revere Life Ins. Co.,

   No. 00-cv-997, 2001 WL 1602963, at *2 (S.D.N.Y. Dec. 12, 2001).

               The court notes that the copy of the full homeowner’s

   policy proffered by Allstate, on its face, appears to show that

   it was mailed to Plaintiff at her house in Forest Hills.            The

   first page of the document is addressed to her, and begins: “A

   new policy period is about to begin.        Here are your renewal

   materials.”    (ECF No. 89-5, Def. Ex. D at -547.)         Furthermore,

   the invoice proffered by Plaintiff explicitly cross-references

   that policy.    It states: “Your Homeowners policy consist of this

   Policy Declarations and the documents listed below. . . .

   Standard Homeowners Policy form AP315.”         (Pl. Ex. 1 at 3.)

               Allstate, however, has not proffered any evidence

   showing that the full policy was actually mailed to Plaintiff,

   or that it was provided to her in some other manner.           Despite

   the fact that the policy listed Plaintiff’s name and address, it

   does not contain her signature, and Allstate has not put forth

   an affidavit or business record confirming that it was provided

   to her.   Defendants’ statement of undisputed facts states that

   the policy was “issued” to Plaintiff, but it does not clarify

   how, when, or if it was provided to her.         (See Def. 56.1 ¶ 10.)

   All Defendants argue in response to Plaintiff’s argument that

   she never received the full policy is that they “produced the


                                        13
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 14 of 21 PageID #: 2956



   2015 policy during discovery, and on two additional occasions

   pursuant to Court orders thereafter.”         (Def. Reply at 7 n.5.)

   But whether Allstate produced the policy to Plaintiff after the

   litigation began is irrelevant to whether Plaintiff had a copy

   of it at the relevant time.       If Plaintiff did not receive a copy

   of it, she could not have agreed to comply with the terms upon

   which Allstate has based its denial of coverage.

               Because Plaintiff has sworn under oath that she did

   not receive a copy of terms of the insurance policy upon which

   Allstate relied to deny her coverage, and Defendants have not

   offered evidence to the contrary, this factual issue is in

   dispute, and it is material to Plaintiff’s claim.           See Schuster,

   2001 WL 1602963, at *2 (denying summary judgment because

   “[w]hether Plaintiff actually received copies of the policies is

   a material fact in dispute”).

               The court, therefore, will allow this case to proceed

   to trial to resolve factual issue of whether Allstate provided

   Plaintiff with a copy of the insurance policy in effect at the

   time of loss.

      III. Plaintiff’s Other Claims and Allegations Regarding
           Allstate’s Conduct

               Plaintiff also makes several other accusations about

   Allstate’s conduct, including that Allstate exhibited “corrupt

   intent in denying the claim” by reporting allegedly “fabricated



                                        14
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 15 of 21 PageID #: 2957



   fraudulent acts” to the New York Department of Financial

   Services (“DFS”).     (Pl. Reply at 4.)     This allegation relates to

   Plaintiff’s contention that Allstate “falsely accused the

   Plaintiff’s father of arson in a report to the DFS,” which

   Plaintiff contends is part of a “smear[] campaign” against her.

   (Pl. Mot. at 3.)     In his R&R, Judge Bulsara liberally construed

   the broad allegations contained in Plaintiff’s complaint on this

   point as pleading a claim for defamation.         (R&R at 3.)

               “Under New York law, the elements of a defamation

   claim are ‘a false statement, published without privilege or

   authorization to a third party, constituting fault . . . and it

   must either cause special harm or constitute defamation per

   se.’”   Peters v. Baldwin Union Free Sch. Dist., 320 F.3d 164,

   169 (2d Cir. 2003) (quoting Dillon v. City of New York, 261

   A.D.2d 34, 38 (1st Dep’t 1999) (alteration in original)).            This

   court is not aware of any precedent suggesting that an insurance

   company’s report of a suspected arson to a government agency,

   regardless of whether or not arson actually occurred, could give

   rise to a claim for defamation.        Moreover, Plaintiff has not

   provided any published document from Defendants that contains a

   false (or even potentially false) statement about her.

   Plaintiff relies only on a letter from the DFS to Allstate,

   which states that DFS had “received [Allstate’s] report of

   suspected insurance fraud . . . .”        (ECF No. 91-2, referred to


                                        15
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 16 of 21 PageID #: 2958



   by Plaintiff as Ex. 28.)      Because Plaintiff, even after

   discovery, has not proffered any statement by Defendants about

   Plaintiff that could plausibly support a claim for defamation,

   summary judgment is granted for Defendants on Plaintiff’s

   defamation claim.

               Judge Bulsara also liberally construed Plaintiff’s

   complaint as pleading claims for negligence and fraud.            (R&R at

   3, 13.)   Judge Bulara found, however, that these claims were all

   redundant of Plaintiff’s breach of contract claim.           (R&R at 13-

   14) see New York Univ. v. Cont’l Ins. Co., 87 N.Y.2d 308, 319

   (N.Y. 1995) (allegation of fraud that “merely evidence

   plaintiff’s dissatisfaction with defendants’ performance of the

   contract obligations . . . does not state a tort claim, it

   merely raises a question for the fact finder determining the

   breach of contract claim”).       The undersigned agrees with Judge

   Bulsara and adopts his reasoning regarding Plaintiff’s potential

   claims for negligence and fraud.          Summary judgment is granted

   for Defendants on those claims.        Plaintiff’s only viable claim

   is for breach of contract.

               Furthermore, Plaintiff makes accusations about

   Allstate’s conduct throughout the course of this litigation.

   (See, e.g., Pl. Reply at 5 (Defendants withholding materials in

   discovery and refusing to accept service of motion papers by

   hand).)   Plaintiff previously moved for sanctions, but Judge


                                        16
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 17 of 21 PageID #: 2959



   Bulsara found that Defendants’ conduct during discovery, which

   he supervised, did not warrant sanctions.         (ECF Dkt. Order April

   29, 2020.)    Nor does the court now find that any of Defendants’

   conduct has been improper.       While Plaintiff repeatedly asserts

   that her case is “straightforward,” the court does not agree,

   which is why a jury must ultimately decide the dispositive

   factual question described above.         Defendants are equally

   entitled to make arguments in support of their case.

      IV.   Defendant Schaefer

               Plaintiff named as a defendant Kevin Schaefer, the

   Allstate agent whose name appears on the correspondent between

   Allstate and Plaintiff in 2015.        Judge Bulsara previously found

   that “none of the causes of action—either pled in the Complaint

   or identified by the Court from the factual allegations—could be

   viable against Schaefer.”       (R&R at 17.)    The undersigned agrees,

   for the same reasons stated in Judge Bulsara’s R&R.           None of

   Plaintiff’s allegations, even construed liberally, could result

   in Mr. Schaefer’s liability.       See Gov’t Employees Ins. Co. v.

   Saco, No. 12-cv-5633, 2015 WL 4656512, at *4 (E.D.N.Y. Aug. 5,

   2015) (“The New York Court of Appeals has firmly established the

   rule that ‘where there is a disclosed principal-agent

   relationship and the contract relates to a matter of the agency,

   the agent will not be personally bound unless there is clear and

   explicit evidence of the agent’s intention to substitute or


                                        17
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 18 of 21 PageID #: 2960



   superadd his personal liability for, or to, that of his

   principal.’”) (quoting Mencher v. Weiss, 114 N.E.2d 177, 179

   (N.Y. 1953)).

               Accordingly, summary judgment is granted in favor of

   Defendants on all of Plaintiff’s claims against Mr. Schaefer.

      V.    Plaintiff’s Motion for Recusal

               Finally, Plaintiff filed a motion requesting that both

   the undersigned and Judge Bulsara recuse themselves from this

   case, which Defendants opposed.        (See ECF Nos. 100-02.)

   Plaintiff questions the court’s “impartiality” because, inter

   alia, “the defendants are not being referred for criminal

   investigation,” the court has “demonstrated leniency in refusing

   to impose sanctions against the defendants’ violation of court

   orders,” and the court has apparently engaged in an unspecified

   “depriv[ation]” of Plaintiff’s First Amendment rights.            (ECF No.

   100, Plaintiff’s Motion for Sanctions, at 1.)

               “[O]pinions formed by the judge on the basis of facts

   introduced or events occurring in the course of the current

   proceedings, or of prior proceedings, do not constitute a basis

   for a bias or partiality motion unless they display a deep-

   seated favoritism or antagonism that would make fair judgment

   impossible.”    Liteky v. United States, 510 U.S. 540, 555 (1994).

   Plaintiff’s disagreements with the court’s prior rulings do not

   constitute valid grounds for the relief she is seeking.            See


                                        18
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 19 of 21 PageID #: 2961



   LoCascio v. United States, 473 F.3d 493, 495 (2d Cir. 2007)

   (“judicial rulings alone almost never constitute a valid basis

   for a bias or partiality motion”) (quotation omitted).            Both

   this court and Judge Bulsara have decided issues impartially,

   and will continue to decide issues impartially, based on binding

   law and the parties’ evidence.

               The court appreciates Plaintiff’s frustration with the

   unfortunate situation in which she finds herself.           A home that

   she owned was destroyed in a fire, which no doubt was a

   devastating event.     But there is no evidence that has been

   presented to the court that Defendants have committed a crime

   against her, nor would this court have the power to direct a law

   enforcement agency to open a criminal investigation.           Defendants

   appear only to be exercising their right to make arguments based

   on the unambiguous language of the insurance policy.           The court

   is not deciding today whether Allstate was in fact justified in

   its decision to deny coverage, but Allstate has made a

   reasonable argument in support of its position.          Though

   Plaintiff disagrees with Allstate’s decision and arguments, she

   must litigate her claim within the confines of the federal rules

   and procedures governing civil cases, without continuously

   filing motions for sanctions or recusal every time she disagrees

   with Defendants’ arguments or a court ruling.          Plaintiff will




                                        19
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 20 of 21 PageID #: 2962



   have her day in court, and she should focus on the narrow

   factual issue that the court has identified for trial.

                Accordingly, Plaintiff’s motion for recusal is denied.

   Any future motions brought by Plaintiff that are deemed to be

   frivolous will likewise be denied, and may result in sanctions

   against Plaintiff.

                                   Conclusion

               For the foregoing reasons, Plaintiff’s motions for

   summary judgment and for recusal are DENIED.          Defendants’ motion

   for summary judgment is GRANTED IN PART.         This case shall

   proceed to trial on the sole material factual dispute remaining

   in the case, which is whether Allstate provided the relevant

   terms in the insurance policy to Plaintiff in advance of her

   loss.   The parties are directed to appear before the court for a

   telephonic status conference on Tuesday, December 15, 2020, at

   11:00 a.m.    The parties should dial into the status conference

   by using the dial-in information that will be provided on the

   docket.




                                        20
Case 1:17-cv-05949-KAM-SJB Document 104 Filed 11/23/20 Page 21 of 21 PageID #: 2963



               The Clerk of Court is respectfully directed to

   terminate Kevin Schaefer as a defendant in this action, to mail

   a copy of this Memorandum and Order and the corresponding docket

   entry that contains the dial-in information for the status

   conference to the pro se Plaintiff at her address of record, and

   to note the mailing on the docket.

   SO ORDERED.

   Dated:      Brooklyn, New York
               November 23, 2020


                                               /s/
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                        21
